Judgment unanimously affirmed. Memorandum: Defendant’s conviction of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the contention of defendant that the testimony of the confidential informant and the New York State police investigator is incredible as a matter of law (see, People v Briggs, 190 AD2d 995, 996, lv denied 81 NY2d 1011; People v Stroman, 83 AD2d 370, 373). "Minor inconsistencies in the testimony of prosecution witnesses do not render that testimony incredible as a matter of law” (People v Robinson, 209 AD2d 1041). The presence of any minor inconsistencies in the testimony presented an issue of credibility for the trier of fact to resolve (see, People v Robinson, supra; People v Colon, 198 AD2d 835, 836, lv denied 83 NY2d 803; People v Vargas, 192 AD2d 416, lv denied 82 NY2d 760).
Defendant’s conviction of bail jumping in the first degree is *891also supported by legally sufficient evidence (see, People v Eiffel, 81 NY2d 480, 481; People v Santangelo, 194 AD2d 924, 925, lv denied 82 NY2d 726). Lastly, we conclude that, under the circumstances of this case, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Contiguglia, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.